Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 8, 15. The prior art of records does not suggest the combination of “
 during the copying and encrypting:…
 wherein the unencrypted source virtual disk is implemented as one or more snapshots and an active delta virtual disk file, 
wherein the copying and encrypting contents of the unencrypted source virtual disk to the destination virtual disk comprises: 
determining the one or more snapshots exist as one or more inactive delta virtual disk files representing the one or more snapshots of the unencrypted source virtual disk; 
copying and encrypting contents of the one or more inactive delta virtual disk files to the destination virtual disk; 
copying and encrypting contents of the active delta virtual disk file to an active destination virtual disk file of the destination virtual disk; 
associating the encrypted contents of the active delta virtual disk file and the encrypted contents of the one or more inactive delta virtual disk files with the destination virtual disk; and 
subsequent to the associating the encrypted contents, configuring the virtual computing instance to use the destination virtual disk by setting metadata of the virtual computing instance.”.
More specifically the prior art does teach “
 A method for encrypting an unencrypted source virtual disk of a virtual computing instance (VCI), the method comprising: 
copying and encrypting contents of the unencrypted source virtual disk to a destination virtual disk; and 
during the copying and encrypting: 
mirroring write commands issued to the unencrypted source virtual disk to both the unencrypted source virtual disk and the destination virtual disk; 
executing the mirrored write commands on the unencrypted source virtual disk by writing data corresponding to the write commands to the unencrypted source virtual disk as unencrypted data; and 
executing the mirrored write commands on the destination virtual disk by encrypting data corresponding to the write commands and writing the encrypted data to the destination virtual disk, 
wherein the unencrypted source virtual disk is implemented as one or more snapshots and an active delta virtual disk file, 
wherein the copying and encrypting contents of the unencrypted source virtual disk to the destination virtual disk comprises: 
determining the one or more snapshots exist as one or more inactive delta virtual disk files representing the one or more snapshots of the unencrypted source virtual disk; 
copying and encrypting contents of the one or more inactive delta virtual disk files to the destination virtual disk; 
copying and encrypting contents of the active delta virtual disk file to an active destination virtual disk file of the destination virtual disk; 
associating the encrypted contents of the active delta virtual disk file and the encrypted contents of the one or more inactive delta virtual disk files with the destination virtual disk; and 
subsequent to the associating the encrypted contents, configuring the virtual computing instance to use the destination virtual disk by setting metadata of the virtual computing instance.” as specified by the claim.
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Ashley Maskus, on 05/11/22. Claims are amended via attached PDF document.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199